DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 8, 11, 12, 16, 17, 19, 21, 22, 24, 26, 28, 30, 32, 33, 34, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkins US-20080183164-A1.
With respect to claim 1, Elkins teaches:
A cooling treatment system for applying cooling therapy to a desired tissue region of a patient (Elkins Abstract), the cooling treatment system comprising: a cooling device (Elkins 0081 Fig. 3A cooling device 40); and a delivery device (Elkins 0081 Fig. 3A-3B delivery device 42) configured to be cooled by the cooling device (Elkins 0082 Fig. 3A-3B cooling device 40 supplies cryogenic fluid via lumen 58 to the delivery device 42 and and subject the desired tissue region to a desired temperature provided by the cooling device; wherein the desired temperature is between approximately minus 200 degrees Celsius and approximately 30 degrees Celsius (Elkins 0014 the desired temperature cooling system Fig. 3A-3B 40 subjects tissue region to is between minus 40 and 10 degrees Celsius).

	With respect to claim 2, Elkins teaches:
wherein the delivery device includes one or more protrusions configured to engage the desired tissue region (Elkins 0082 Fig. 3B delivery handpiece 42 includes tissue-penetrating needle probes 54).

	With respect to claim 3, Elkins teaches:
wherein the one or more protrusions comprise a needle conductively coupled to the cooling device (Elkins 0082 Fig. 3B-3C needle probe 54 is conductively coupled via fluid supply lumen 58 to cooling device housing 44).

	With respect to claim 4, Elkins teaches:
wherein the one or more protrusions comprise a needle array conductively coupled to the cooling device (Elkins 0082 Fig. 3B a plurality of needle probes 54 comprise a needle array coupled to the cooling device 40 handpiece 42).

	With respect to claim 5, Elkins teaches:
wherein the one or more protrusions each comprise a needle including insulation wrapped axially around the needle, and wherein a needle tip of the needle is uninsulated (Elkins 0091 Fig. 4A needle probes 54 include axially wrapped insulation layer 88 wherein distal needle tip 80 is uninsulated).

	With respect to claim 8, Elkins teaches:
wherein the one or more protrusions each comprise a needle including an inlet passage and an outlet passage arranged-3 - QB\125141.03180\56205724.1therein, and wherein the inlet passage and outlet passage are configured to receive a flow of fluid to actively cool the needle (Elkins 0090 Fig. 4A needle probe 54 includes an inlet cooling fluid lumen 58 and an outlet return passage 84 for cryogen cooling fluid, this circulation of cryogen fluid actively cools needle probe 54).

	With respect to claim 11, Elkins teaches:
		further comprising a warming device (Elkins 0084 Fig. 3B heating pad 62).

	With respect to claim 12, Elkins teaches:
wherein the warming device is coupled to a base of the delivery device adjacent to a proximal end of the one or more protrusions to heat a surface of the desired tissue region (Elkins 0089 Fig. 3B heating pad 62 is coupled to a base of the delivery device hand held probe 42 and adjacent to the proximal end of the needle probes 54 so that it can heat the skin engaging surface 52 and warm the surface of the desired tissue region).  

	With respect to claim 16, Elkins teaches: 
further comprising one or more temperature sensors configured to monitor a temperature of the delivery device and/or the desired tissue region (Elkins 0142 Fig. 8A thermal sensor 172 on skin engaging surface 52 of the cooling device monitors the temperature of the desired tissue region).

	With respect to claim 17, Elkins teaches:
wherein the desired temperature is between approximately minus 180 degrees Celsius and approximately 30 degrees Celsius (Elkins 0014 the desired temperature that cooling system Fig. 3A-3B 40 subjects tissue region to be, is between minus 40 and 10 degrees Celsius).

	With respect to claim 19, Elkins teaches:
wherein the desired temperature is between approximately minus 140 degrees Celsius and approximately 30 degrees Celsius (Elkins 0014 the desired temperature cooling system Fig. 3A-3B 40 subjects tissue region to is between minus 40 and 10 degrees Celsius).

	With respect to claim 21, Elkins teaches:
wherein the desired temperature is between approximately minus 100 degrees Celsius and approximately 30 degrees Celsius (Elkins 0014 the desired temperature cooling system Fig. 3A-3B 40 subjects tissue region to is between minus 40 and 10 degrees Celsius).

	With respect to claim 22, Elkins teaches:
wherein the desired temperature is between approximately minus 80 degrees Celsius and approximately 30 degrees Celsius (Elkins 0014 the desired temperature cooling system Fig. 3A-3B 40 subjects tissue region to is between minus 40 and 10 degrees Celsius).  

	With respect to claim 24, Elkins teaches:
wherein the desired temperature is between approximately minus 60 degrees Celsius and approximately 30 degrees Celsius (Elkins 0014 the desired temperature cooling system Fig. 3A-3B 40 subjects tissue region to is between minus 40 and 10 degrees Celsius).

	With respect to claim 26, Elkins teaches:
wherein the desired temperature is between approximately minus 40 degrees Celsius and approximately 30 degrees Celsius (Elkins 0014 the desired temperature cooling system Fig. 3A-3B 40 subjects tissue region to is between minus 40 and 10 degrees Celsius).

	With respect to claim 28, Elkins teaches:
wherein the desired temperature is between approximately minus 20 degrees Celsius and approximately 30 degrees Celsius (Elkins 0014 the desired temperature cooling system Fig. 3A-3B 40 subjects tissue region to is between minus 40 and 10 degrees Celsius).

	With respect to claim 30, Elkins teaches:
wherein the desired temperature is between approximately minus 20 degrees Celsius and approximately 20 degrees Celsius (Elkins 0014 the desired temperature cooling system Fig. 3A-3B 40 subjects tissue region to is between minus 40 and 10 degrees Celsius).  

	With respect to claim 32, Elkins teaches:
wherein the desired temperature is between approximately minus 20 degrees Celsius and approximately 5 degrees Celsius (Elkins 0014 the desired temperature cooling system Fig. 3A-3B 40 subjects tissue region to is between minus 40 and 10 degrees Celsius).

	With respect to claim 33, Elkins teaches:
wherein the delivery device further comprises a manifold configured to be removably coupled to one or more needles (Elkins 0141 Fig. 7B delivery device 142 comprises a removable manifold 158 coupled to needle array 160).  	

	With respect to claim 34, Elkins teaches:
wherein the manifold includes an inlet port configured to be removably coupled to a slurry injection device (Elkins 0141 Fig. 7B removable manifold 158 is removably coupled to slurry fluid injection device 162).  	

	With respect to claim 35, Elkins teaches:
wherein the manifold is configured to provide fluid communication between the inlet port and the one or more needles coupled thereto (Elkins 0141 Fig. 7B removable .	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins US-20080183164-A1 in view of Kasza US-20060161232-A1.
With respect to claim 6, although Elkins teaches all of the elements of claim 2 and:
wherein the one or more protrusions comprise a needle (Elkins 0082 Fig. 3B-3C needle probe 54) configured to inject (Elkins 0092 Fig. 4B needle 54 has an open end 92 through which cryogenic cooling fluid is injected into tissue 100) it fails to teach a slurry. However, in the same field of endeavor Kasza teaches a tissue cooling device (Kasza 0035 Fig. 1 10):
wherein the one or more protrusions comprise a needle configured to inject a slurry (Kasza 0058 Fig. 12 needle 230 is used to inject a slurry into targeted tissue).


	With respect to claim 7, Elkins in combination with Kasza as above teaches:
wherein the one or more protrusions comprise a needle array (Elkins 0082 Fig. 3B a plurality of needle probes 54 comprise a needle array) configured to inject a slurry (Kasza 0058 Fig. 12 needle 230 is used to inject a slurry into targeted tissue).

	With respect to claim 9, Elkins in combination with Kasza as above teaches:
wherein the one or more protrusions comprise an array (Elkins 0082 Fig. 3B a plurality of needle probes 54 comprise a needle array) configured to apply a slurry (Kasza 0058 Fig. 12 needle 230 is used to inject a slurry into targeted tissue) topically (Elkins 0125 the cooling needle probe can be advanced to the skin surface to cool the tissue surface and various tissue depths).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins US-20080183164-A1 in view of Xu CN-105640642-A.
With respect to claim 10, Elkins teaches all of the elements of claim 1 but fails to teach a needle including an inflatable balloon. However, in the same field of endeavor Xu teaches a cryoablation balloon with needle (Xu 0027 Fig. 5):
wherein the delivery device comprises an expandable needle including a balloon expandable between an inflated position and a deflated position (Xu 0027 Fig. 1 .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling treatment system of Elkins with the expandable needle balloon of Xu in order to create a larger area of tissue to subject to the cryogenic effect (Xu 0027).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins US-20080183164-A1 in view of Leung US-20130324989-A1.
With respect to claim 13, although Elkins teaches all of the elements of claim 11 and:
wherein the warming device (Elkins 0084 Fig. 3B heating pad 62)
It fails to teach the warming device comprised of a RF or infrared laser. However, in the same field of endeavor Leung teaches a cryoablation probe (Leung 0132 Fig. 39 probe 171):
wherein the warming device comprises at least one of a radio frequency warming device and an infrared laser (Leung 0132 Fig. 39 probe 171 includes RF warmed warming element 176).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling treatment system of Elkins with the radio frequency warming elements of Leung as a dispersive element can be placed on the patients skin to complete the RF circuit when warming the desired portion tissue when RF warming is used as a warming element (Leung 0132).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins US-20080183164-A1 in view of Greene US-20110009748-A1.

further comprising a depth imaging device configured to monitor a depth of the delivery device within the desired tissue region (Greene 0024 Fig. 1 ultrasound probe 130 monitors biopsy needles and cryoablation probes depth and position relative to a patient’s body).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling treatment system of Elkins with the depth imaging device of Greene in order to guide the needles to the desired depth in order to specifically target the desired tissue (Greene Abstract 0030).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins US-20080183164-A1 in view of Watson US-20100179527-A1.
With respect to claim 15, although Elkins teaches all of the elements of claim 1, it fails to teach a thermal imaging device. However, in the same field of endeavor Watson teaches a cryotherapy catheter (Watson 0038 Fig. 3 300):
further comprising a thermal imaging device configured to monitor a temperature of a desired tissue region (Watson 0044 a thermal imaging device (not shown) employed to determine the temperature of the body tissue that is being treated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling treatment system of Elkins with the thermal imaging device of 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-273-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794